Dear Mr. Hodges:
Your opinion request directed to Attorney General Richard P. Ieyoub concerning the Tangipahoa Parish Sewage District Number One has been assigned to me for research and reply.  You ask what formalities are established by law concerning recordation of the minutes of your meetings.
We direct your attention to the definitional section of LSA-R.S. 42:4.2, which defines "public body" as follows:
     "`Public body' means village, town, and city governing authorities; parish governing authorities, school boards and boards of levee and port commissioners; boards of publicly operated utilities; planning, zoning, and airport commissions; and any other state, parish, municipal or special district boards, commissions, or authorities, and those of any political subdivision thereof, where such body possesses policy making, advisory, or administrative functions, including any committee or subcommittee of any of these bodies enumerated in this paragraph."
Because the Tangipahoa Parish Sewage District No. One is a public body, it is subject to the requirements of the Open Meetings Law.  One requirement is the recordation of minutes of meetings, pursuant to LSA-R.S. 42:7.1, which provides:
     "A.  All public bodies shall keep written minutes of all of their open meetings.  The minutes to be kept by the legislature and legislative committees and subcommittees shall be governed by the provisions of R.S. 42:7.2.  The minutes of all other public bodies shall include but need not be limited to:
(1)  The date, time, and place of the meeting.
     (2)  The members of the public body recorded as either present or absent.
     (3)  The substance of all matters decided, and, at the request of any member, a record, by individual member of any votes taken.
     (4)  Any other information that the public body requests be included or reflected in the minutes.
     B.  The minutes shall be public records and shall be available within a reasonable time after the meeting, except where such disclosures would be inconsistent with R.S. 42:6; R.S. 42:6.1, and R.S. 42:6.2, or rules adopted under the provisions of R.S. 42:7.2."
From the foregoing the minutes must, at the least, reflect the date, time, and place of the meeting, the presence or absence of district members, substantive matters discussed and any votes taken, and any other information that district members request be reflected in the minutes.  Finally, we also bring to your attention the publication requirements of LSA-R.S. 43:171, which provides, in part:
     "A.  (1) Levee, drainage, subdrainage, road, subroad, navigation, and sewerage districts, or other political subdivisions of the state and parishes, shall have the proceedings of their board and such financial statements required by and furnished to the legislative auditor published in a newspaper.  The newspaper shall be selected at their first meeting in June of each year for a term of one year. . . ." (Emphasis added).
Trusting the above is responsive to your request, I am
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK 0174E